FILE COPY




                                       M A N D A T E

TO THE 283RD DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on 2/11/15, the cause upon appeal
to revise or reverse your judgment between

ARTHUR JORDAN,                                                        Appellant,

No. 08-13-00301-CR                    and

THE STATE OF TEXAS,                                                   Appellee,

was determined; and therein our said Court made its order in these words:


       The Court has considered this cause on the record and concludes the judgment should be

modified to reflect that Appellant entered a plea of “not true” to the enhancement paragraph, the

jury found the enhancement paragraph “true,” and that Mark Scott was the prosecutor. The

judgment of the court below, as so modified, is affirmed. This decision shall be certified below

for observance.



      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 21, 2015.

                                                   Denise Pacheco, Clerk




Trial Court No. F-1271156-T